DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the preliminary amendment file don March 19, 2021. Claims 1-60 are canceled. Claims 61-80 are newly added.
Claims 61-80 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was filed after the mailing date of the instant application on 06/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 61-80 are objected to because of the following informalities: claims have numerous grammatical and punctuation errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In these claims applicants mention “a federated service objective object”, “plurality of constituent objective objects”, which is generally narrative and indefinite with “a federated service objective object”, “plurality of constituent objective objects” and is unclear what they are referring to. Therefore, the referring limitation is ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite terms. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection. 
Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In these claims applicants mention “a federated service”, separately twice, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly is it a new federated service or referring back to the same federated service. 
Also, in similar manner, “a resource collection and a respective resource collection” Applicants do not point out clearly which options include in the present invention by these terms, and is unclear if it is referring to the same collection. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite term “a federated service”, “a resource collection and a respective resource collection”. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection.
Claims 63, 70, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the “a resource collection” and is unclear if it is referring to the same collection. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite term, therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection. 
Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim limitation is generally narrative and indefinite with the invention. Applicants do not point out clearly which options include in the present invention by the limitation. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite terms. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61-64, 67-71, 74-77, and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naseh et al. (US Publication 2014/0337431) hereafter Naseh, in view of Richard Kirchhofer (US Publication 20130014107) hereafter Kirchhofer, in further view of Malaiyandisamy et al. (US Publication 2012/0260019) hereafter Malaiyandisamy.
As per claim 61, Naseh discloses a computer system comprising: a memory; and at least one processor coupled to the memory and configured to create a federated service objective object based on a resource class, the federated service objective object comprising a resource collection identifying a set of objects based on the resource class (abstract, paragraphs 0060-61, 0071: configure various data center utilization of resources), the set of objects comprising a plurality of constituent objective objects, and instructions to orchestrate the set of objects to provide a federated service, create the set of objects comprising the plurality of constituent objective objects, each constituent objective object of the plurality of constituent objective objects comprising a respective resource collection, and respective instructions to identify a respective set of resources provided by at least one respective computer system physically located and controllable by a respective set of resource objects (abstract, paragraphs 001-19, 0066, 0071: analysis of capacity of workload and availability and orchestration of application), 
However, in the same field of endeavor Kirchhofer elaborately discloses the claimed limitation of a resource collection identifying a set of objects based on the resource class, the set of objects comprising a plurality of constituent objective objects (0049, 0052, 0060, 0065-67: performance according to VM and configuring and load balancing according to requests data).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have incorporated Kirchhofers’ teaching of resource monitoring with the teachings of Naseh. One would be motivated to improve performance, reduce, and optimize deployment time thus improving system efficiency. 

However, in the same field of endeavor Malaiyandisamy elaborately discloses the claimed limitation of set of resources provided by at least one respective computer system physically located within a respective region (paragraphs 0030, 0037-38, 0048: utilization of geographically distributed multiple data center resources).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have incorporated Malaiyandisamys’ teaching of resource via distributed virtualization with the teachings of Naseh- Kirchhofer. One would be motivated to effectively manage resources to control its capacities and perform processing at their performance level thus, optimizing system efficiency.
As per claim 62, Naseh discloses the computer system wherein the set of objects further comprises at least one resource object (paragraphs 0060-61, 0071).  
As per claim 63, Naseh discloses the computer system wherein the set of objects further comprises at least one objective object comprising a resource collection identifying at least one constituent objective object (paragraphs 0061, 0066, 0071-72).  
As per claim 64, Naseh discloses the computer system wherein, for each constituent objective object, each resource object of the respective set of resource objects belongs to a domain selected from a group comprising a storage domain, a network domain, and a compute domain (paragraphs 0065). 
As per claim 67, Naseh discloses the computer system wherein the respective instructions to identify the respective set of resources comprise instructions to apply one or more placement rules to the respective set of resource objects (paragraphs 0066, 0069-72, 0078). 
Claim 68 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 61.
Claims 69-71 are listed all the same elements of claims 62-64 respectively. Therefore, the supporting rationales of the rejection to claims 62-64 apply equally as well to claims 69-71 respectively.
Claim 74 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 61.
Claims 75-77 are listed all the same elements of claims 62-64 respectively. Therefore, the supporting rationales of the rejection to claims 62-64 apply equally as well to claims 75-77, respectively
As per claim 80, Naseh discloses the non-transitory computer readable medium of claim 74, wherein the respective instructions to identify the respective set of resources comprise instructions to apply one or more placement rules to the respective set of resource objects (paragraphs 0066, 0069-72, 0078).
Allowable Subject Matter
Claims 65-66, 72-73, and 78-79 are objected to as being dependent upon a rejected base claim, but would be allowable if all the limitations from the above mentioned dependent claims are incorporated in its’ respective independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455